                       Case 3:19-cv-04319-CRB Document 2 Filed 07/29/19 Page 1 of 6


                                                                                                             jul.29 iioig
                                                                                                           SUSAN Y.SOOI^
                                                                                                        CLEFIK. U.S.DISTRCTCOUFrr
                                                                                                     NORTH DISTRtCT OF CAUFORNIA
                                            UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF CALIFORNIA




                                                                        CVI9                       4??1q
                                      Plaintiff,                CASE NO.
Ar^T*4oirtM
  rAT>4oir»M                Le^\^
                                                                PRISONER'S
                3:2(siC. coMtoufe*?                             APPLICATION TO PROCEED                                  P
                                                                IN FORMA PAUPERIS


                                      Defendant




               I. ^lvATU<y^V^(^ASgR       ^WlS . declare underpenalty of peijury that I am the plaintiff in the above

      entitled case and that the information I offer throughout this application is true and correct. I offer this

      apphcation in support of my request to proceed without being required to prepay the full amount of fees and

      costs or give security. I state that because of my poverty I am unable to pay the costs ofthis action or give

      security, and that I believe that I am entitled to relief.

      IN SUPPORT OF THIS APPLICATION, I PROVIDE THE FOLLOWING INFORMATION:

      1.       Are you presently employed?                      YES •        NO •              ^
      If your answer is"yes," state both your gross and netsalary orwages permonth, and                   name and address
      of your employer:
      Gross:                                             Net:

      Employer (name and address): h-DH ^
                                                                                                    %

      Ifthe answer is "no," state the date of last employment and the amount of the gross and net salary and wages
      per month which you received. (If you are imprisoned, specify the last place of employment prior to
      imprisonment)
                Case 3:19-cv-04319-CRB Document 2 Filed 07/29/19 Page 2 of 6




2.      Have you received, within the past twelve (12) months, any money from any ofthe following sourde
        a.      Business, profession or self employment?          YES •          NO •

        b.      Income from stocks, bonds or royalties?           YES •          NO •

        c.      Rent payments?                                    YES •          NO B

        d.      Pensions, annuities or life insurance payments?   YES •          NO B

        e.      Federal or state welfare payments,                YES •          NO •
                Social Security or other government source?
Ifthe answer is "y®s" to any ofthe above, describe each source ofmoney and state the amount received fi:oE|i
each.
     r>Yi ^



3.      Are you married?                                          YES •          NO

Spouse's Full Name: hb

Spouse's Place of Employment: WOKKL.

Spouse's Monthly Salary, Wages or Income:

Gross $.                                   Nets (2^AD
4.      a.     List amount you contribute to your spouse's support: $ (6 ' QQ
        b.     List the persons other than your spouse who are dependent upon you for support and indicate
               how much you contribute toward their support. (NOTE: For minor children, list only their
               initials and ages. Do not include their names.)
                                                                      ^



5.      Do you own or are you buying a home?                      YES •          NO
Estimated Market Value: S 'J/j              Amount ofMortgage: S (7)
6.      Do you own an automobile?                                 YES •          NO 9
Make                            Year                 Model
Is it financed? Yes        No    X     If so, Total Due: $
Monthly Payment: $
                Case 3:19-cv-04319-CRB Document 2 Filed 07/29/19 Page 3 of 6




7.      Do you have a bank account?                                  YES •          NO
Name(s) and address(es) of bank (do not include account numbers):




Present balance(s): $
Do you own any cash?                  YES • NO D Amount: $ 0
Do you have any other assets?         YES •      NO •
If "yes," provide a description of each asset and its estimated market value.
 nDng,.


8.      What are your monthly expenses?
Rent: $        nn                            Utilities:               ^
Food: $ ( OfJ •CjL ^                         Clothing:    t
9.      Do you have any charge accounts/credit cards?                YES •          NO B
If yes, list them below. (Do not include account numbers.)
Name of Account                  Monthlv Payment                Total Owed on This Acct

                             $                                  $
                             $                                  $
                             $                                  $.
10.    Do you have any other debts? (List current obligations, indicating amounts and to whom they are
payable. Do n^ include account numbers.)
 v>ov^^ \



11.    Does the complaint you are seeking to file raise claims that have been presented in other lawsuits?
                                                     YES •           NO B


If so, please list the case name(s) and number(s) of the prior lawsuit(s), and the name ofthe court in which th
were filed.

 vi png •
               Case 3:19-cv-04319-CRB Document 2 Filed 07/29/19 Page 4 of 6




       I consent to prison officials withdrawing from my trust account and paying to the court the initial pa tial
filing fee and all installment payments required by tiie court.
       I declare under the penalty of peijury that the foregomg is true and correct and understand that a fals
statement herem may result in the dismissal of my claims.


0 7''ig^ZDR
       DATE                                   SIGNATURE OF APPLICANT
               Case 3:19-cv-04319-CRB Document 2 Filed 07/29/19 Page 5 of 6




                                                           Case Number:




                                               CERTIFICATE OF FUNDS

                                               IN PRISONER'S ACCOUNT




       I certify that attached hereto is a true and coirect copy of the prisoner's trust account

statement showing transactions of                                            for the last six months at
                                                 (Prisoner's Name)
              r-jfM 'y\                                              , where(s)he is confined.
              (Name of Institution)


       I further certifythat the average deposits eachmonthto this prisoner's accountfor the most recent six-

month period were $       . C> C>            and the average balance inthe prisoner's account each month for the       ost
                                                                                                                   r
recent six-month period was $            0            .
                                                                      /

Date: ///f                            OfBcerName:
                                      Signature:
                                                      Authorized Officer ofthe Institution
                            Case 3:19-cv-04319-CRB Document 2 Filed 07/29/19 Page 6 of 6
Inmate Bak ice History Report - Simple                                         Created: 3/12/201 9                                                   9:47:33AM


       Number:           CPR367                                    Secondary:        19007243                      Location:      ELMWOOD E ARRACK U-2

       Name:             LEWIS, ANTHONY
                                                                                             Transaction         Running              Running            Running
Transaction                                                Date                                 Amount           Balance               Owed               Other
RELEASE INMATE - NO BALANCE                               02/01/2019 03:28:03PM                     $0.00             $0.00               $0.00                 $0.00


                                                                                    Ending Totals:                   $0.00               $0.00              $0.00




This report may contain privileged and/or confidential infonnation that is intended soleiy for the use of the Correctionai Facility. The report   Pige 1 of 1
may contain nonpubiic personal information about inmates subject to the restrictions of privacy laws. You may not directly or indirectly
reuse or disclose such information for any purpose other than to provide the services for which you are receiving the infomnatioa
